Citation Nr: 0603727	
Decision Date: 02/08/06    Archive Date: 02/22/06

DOCKET NO.  00-12 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an increased rating for a low back 
disability, currently evaluated at 40 percent disabling.  

2.  Entitlement to a total disability compensation rating 
based on individual unemployability due to service-connected 
disability (TDIU).  


REPRESENTATION

Veteran represented by:  Wisconsin Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from May 1976 to May 1979. 

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 1999 RO rating decision, which denied 
an increased rating for a low back disability and a TDIU.

In April 2005, the Board remanded the case to the RO for 
additional development.  


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claims decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all other evidence necessary for an 
equitable disposition of the claims.

2.  The service-connected a low back disability is manifested 
by complaints of pain, with possibly some radiculopathy to 
one or both lower extremities; clinical findings consist of 
lumbosacral pain, tenderness, moderate limitation of motion, 
minimal if any radiculopathy, without incapacitating episodes 
requiring a medical prescription for bed rest.

3.  The veteran's service-connected disabilities consist of a 
low back disability, currently rated at 40 percent disabling, 
and status post laceration of the medial aspect of the right 
hand, evaluated as 10 percent disabling; he has the 
equivalent of a high school education and work experience in 
assembly line work but is unemployed; his service-connected 
disabilities are currently not shown to prevent him from 
securing and following substantially gainful employment.  




CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
40 percent for the service-connected low back disability have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.7, 4.71a including Diagnostic Codes 5292, 5295 
(effective prior to September 26, 2003), Diagnostic Code 5293 
(effective prior to and on September 23, 2002), and 
Diagnostic Codes 5237, 5243 (effective on September 26, 
2003). 

2.  The criteria for the assignment of a TDIU rating have not 
been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 
C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.19 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), eliminated the concept of a well-
grounded claim and redefined the obligations of VA with 
respect to its duties to notify and to assist a claimant.  In 
August 2001, VA issued regulations to implement the VCAA.  66 
Fed. Reg. 45,620 (Aug. 29, 2001), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2003).  The VCAA and its 
implementing regulations are applicable to the claims decided 
herein.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has strictly complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating these claims does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

A.  Duty to Notify

The Court has indicated that notice under the VCAA should 
contain the following four elements:  (1) notice of the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) notice of the information and 
evidence that VA will seek to provide; (3) notice of the 
information and evidence the claimant is expected to provide; 
and, (4) a request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claims at 
issue.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).

Relevant to the duty to notify, the Court has also indicated 
that notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction 
(RO).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  In Pelegrini II, the Court clarified that 
VA's regulations implementing amended section 5103(a) apply 
to cases pending before VA on November 9, 2000, even if the 
RO decision was issued before that date, and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not ipso facto error to provide remedial 
notice after such initial decision.  See Pelegrini, 
18 Vet. App. at 115, 119-120.

In the instant case, VCAA notice was sent to the veteran 
following the initial RO decision in August 1999, which was 
prior to the enactment of the VCAA.  In any case, as 
explained herein below, the VCAA notice complied with the 
requirements of the VCAA as interpreted by the Court in 
Pelegrini II.  Further, the Board finds that the timing of 
the VCAA notice is not prejudicial to the veteran because it 
was sent prior to the transfer of the case to the Board for 
appellate consideration, and the veteran was offered ample 
opportunity to present evidence or argument in support of his 
appeal.  Accordingly, the Board will proceed to adjudicate 
this claim.  

In the VCAA notice sent to the veteran in April 2005, the RO 
advised him of what was required to prevail on his claims for 
an increased rating and a TDIU, what specifically VA had done 
and would do to assist in those claims, and what information 
and evidence the veteran was expected to furnish.  The RO 
specifically informed the veteran that VA would assist him in 
obtaining records from private and Federal government 
facilities such as VA, if properly identified, but that the 
veteran had to provide both identifying information and a 
signed release for VA to obtain private records on his 
behalf.  The RO also requested the veteran to send any 
evidence in his possession that pertained to his claims.  

Additionally, the RO informed the veteran of the information 
and evidence needed to substantiate his claims in the August 
1999 rating decision, statement of the case issued to him in 
February 2000, and supplemental statements of the case issued 
to him in November 2000 (TDIU only), July 2003, January 2005, 
and November 2005.  See 38 U.S.C.A. §§ 5102, 5103.  In these 
documents the RO informed the veteran of the reasons for 
which his claims were denied and the evidence it had 
considered in denying the claims.  In the July 2003 
supplemental statement of the case, the RO also referred to 
38 C.F.R. § 3.159 and the United States Codes cites relevant 
to the VCAA.  In the January 2005 supplemental statement of 
the case, the RO's consideration included the old and revised 
diagnostic criteria pertinent to the evaluation of the low 
back.  Further, the statement of the case and supplemental 
statements of the case provided the veteran an opportunity to 
identify or submit any evidence he wished to be considered in 
connection with his appeal.  Thus, through the documents 
mailed to the veteran, the RO informed the veteran of the 
information and evidence needed to substantiate his claims.  
See 38 U.S.C.A. §§ 5102, 5103.  

With regard to notification, all the VCAA requires is that 
the duty to notify is satisfied, and that claimants be given 
the opportunity to submit information and evidence in support 
of their claims.  Once this has been accomplished, due 
process in regard to notification has been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2003) 
(harmless error).  In this case, based on the information the 
RO has provided to the veteran, as referenced above, VA has 
satisfied its obligation to notify.  

B.  Duty to Assist

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claims.  38 U.S.C.A.§ 
5103A (a), (b) and (c).  The veteran maintains that he is 
entitled to an increased rating for his service-connected low 
back disability and a TDIU.  He was afforded the opportunity 
to testify at a personal hearing at the RO before a local 
hearing officer in July 2001, but he withdrew his hearing 
request.  It is noted, however, that on the day of the 
scheduled hearing the veteran's representative did meet with 
the hearing officer and an informal conference report of that 
meeting is of record.  The RO has obtained medical records 
from the VA in support of the veteran's claims.  It has also 
requested and obtained private medical records identified by 
the veteran, to include those from All Saints Medical Center.  
The RO notified the veteran in a July 2004 letter (and in the 
January 2005 supplemental statement of the case) that it had 
no funds to pay for copies of medical treatment records from 
the Milwaukee Detention Facility (part of the Wisconsin 
Department of Corrections), where the veteran was 
incarcerated until November 2004, and that he would need to 
send in a copy of these records if he wished them to be 
considered.  

Further, VA has conducted necessary medical inquiry in an 
effort to substantiate the claims.  38 U.S.C.A.§ 5103A(d).  
The veteran was afforded VA medical examinations in June 
1999, October 2001 (with an addendum in July 2002), and July 
2004, specifically to evaluate the current nature and 
severity of his service-connected disability.  The veteran 
has not alleged, nor does the record currently reflect, that 
there exists any additionally available evidence for 
consideration in his appeal.  The Board thus finds that VA 
has done everything reasonably possible to assist the 
veteran.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA "is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when the 
Board addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  The Board thus 
finds that VA has done everything reasonably possible to 
notify and assist the veteran and that the record is ready 
for appellate review.  

II.  Merits of the Claims

A.  Increased Rating for Low Back Disability

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2005).  

Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2005).  All 
benefit of the doubt will be resolved in the veteran's favor.  
38 C.F.R. § 4.3 (2005).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

The veteran's service-connected low back disability is 
currently rated as 40 percent disabling under 38 C.F.R. § 
4.71a, Diagnostic Code 5292, for severe limitation of motion 
of the lumbar spine.  However, during the course of the 
veteran's appeal, the regulations pertaining to evaluating 
disabilities of the spine were revised, effective September 
23, 2002 and again effective September 26, 2003.  See 67 Fed. 
Reg. 54,345-49 (August 22, 2002); 67 Fed. Reg. 51,454-58 
(August 27, 2003).  

According to governing legal precedent, when a new statute is 
enacted or a new regulation is issued while a claim is 
pending before VA, VA must first determine whether the 
statute or regulation identifies the types of claims to which 
it applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  See VAOPGCPREC 7-03 
(November 19, 2003), summary published at 69 Fed. Reg. 
25,179-80 (May 5, 2004), citing to Landgraf v. USI Film 
Products, 511 U.S. 244 (1994).  

It appears to the Board, albeit not in an entirely clear 
manner, that in cases such as this, the General Counsel's 
opinion (i.e., VAOPGCPREC 7-03 (November 19, 2003)) dictates 
that the "old" criteria for evaluating spine disabilities 
apply prior to the changes in regulation and that the revised 
criteria apply thereafter.  In any event, regardless of this 
interpretation, the Board notes that the retroactive reach of 
the revised regulations under 38 U.S.C.A. § 5110(g) (West 
1991) can be no earlier than the effective date of that 
change.  See VAOPGCPREC 3-2000 (2000); DeSousa v. Gober, 10 
Vet. App. 461, 467 (1997).  The law, as applied to the 
existing facts of this case, is discussed herein below.  

1.  Criteria effective prior to September 23, 2002

After careful review, the Board finds that the record does 
not demonstrate the requisite objective manifestations for a 
disability evaluation in excess of 40 percent under 
evaluation criteria effective prior to September 23, 2002.  

Under the "old" rating criteria for evaluating lumbosacral 
strain, a 40 percent rating is warranted for severe 
lumbosacral strain with listing of whole spine to opposite 
side, positive Goldthwait's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteoarthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2002).  The veteran is evaluated at the maximum rating under 
this criteria.  

Under the "old" rating criteria for evaluating 
intervertebral disc syndrome, a 40 percent rating is 
warranted when the intervertebral disc syndrome is severely 
disabling with recurring attacks and intermittent relief.  A 
60 percent evaluation is assigned for pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief.  38 C.F.R. 4.71a, Diagnostic Code 
5293 (2002).  

At this juncture, the Board notes that the record is not 
entirely clear on the issue of whether service connection has 
been established for a low back disc disease.  In the 
September 1992 rating decision, which granted service 
connection for "low back pain secondary to motor vehicle 
accidents," the RO cited to a VA examiner, who noted, in 
addition to other symptoms, some possible nerve root 
irritation.  In awarding service connection and assigning an 
evaluation, the RO, however, did not appear to consider 
rating criteria relevant to intervertebral disc syndrome.  
Yet, in subsequent rating decisions, such as in March 1996, 
March 1998, and August 1999, the RO did consider evaluating 
the veteran's low back disability under criteria for 
intervertebral disc syndrome.  

To clarify whether or not any disc disease of the low back 
was related to the veteran's injury in military service (or 
secondary to the service-connected low back pain), the RO 
requested a medical examination and opinion in July 2001.  
The veteran underwent a VA physical examination in October 
2001, but he failed to show for follow-up electromyography 
(EMG) studies.  The VA examiner, in reports dated in October 
2001 and July 2002, indicated that the veteran had lumbar 
muscle strain, which he stated was service-connected, but 
that the veteran also had possible right L5-S1 nerve damage, 
which was not service-connected (the examiner ruled it out on 
both direct and secondary bases).  The examiner stated that 
the veteran's other diagnoses of osteophyte formation and L5-
S1 disc narrowing and vacuum formation were most likely due 
to his obesity and the natural aging process.  Nonetheless, 
the RO appeared to consider neurological findings on 
subsequent VA examinations, and in the January 2005 
supplemental statement of the case the RO stated that there 
was no evidence of intervertebral disc syndrome to warrant 
consideration of that rating criteria.  

Given the foregoing and the continuing ambiguity as to 
whether service connection for disc disease of the low back 
has in fact been established, the Board will nevertheless 
consider the evaluation criteria relevant to disc disease.  

The medical records show that at the time of VA examinations 
in June 1999 and October 2001, there were minimal, if any, 
neurological symptoms.  As noted previously, the veteran did 
not appear for EMG studies in October 2001, and the diagnosis 
was possible right L5-S1 nerve damage.  At the time of the 
most recent VA examination in July 2004, the veteran was 
diagnosed with degenerative disc disease at the L5-S1 level 
with no evidence of radiculopathy involving the lower 
extremities.  The clinical findings then included a negative 
straight leg raising test bilaterally, deep tendon reflexes 
that were 2+ and symmetrical, and no evidence of sensory 
loss.  In February 2005, the veteran was seen at All Saints 
Medical Center, complaining of low back pain.  He complained 
of some numb feeling in his left foot.  On examination, he 
reported some decreased sensation to light touch in the left 
lower leg.  The diagnosis was lumbar radiculopathy.  VA 
outpatient records were considered, and on a visit in April 
2005, the veteran complained of chronic low back pain, which 
was worse with movements and twisting.  There were no 
symptoms of weakness and incontinence, and there were no 
radicular symptoms.  In the Board's judgment, the foregoing 
findings are clearly not reflective of a pronounced disc 
condition.  Thus, a 60 percent rating under Code 5293 is not 
in order.  

Other applicable "old" rating criteria consist of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5292, for limitation of motion of 
the lumbar spine.  Under this code, severe limitation of 
motion of the lumbar spine warrants a 40 percent rating.  38 
C.F.R. § 4.71a, Diagnostic Code 5292 (2002).  The veteran is 
evaluated at the maximum rating under this criteria.  Thus, 
no higher rating based on limitation of motion is permitted, 
even when the effects of pain on use and during flare-ups are 
considered.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnston v. 
Brown, 10 Vet. App. 80 (1997).

2.  Criteria effective on September 23, 2002

After careful review, the Board finds that the record does 
not demonstrate the requisite objective manifestations for a 
disability evaluation in excess of 40 percent under 
evaluation criteria effective on September 23, 2002.  

The criteria for evaluating limitation of motion of the 
lumbar spine and lumbosacral strain, as in effect prior to 
September 23, 2002, remained the same, despite other 
revisions to spine evaluation criteria that were made 
effective on September 23, 2002.  As previously noted herein 
above, the veteran is rated at the maximum evaluation under 
Codes 5292 and 5295, and no higher rating is permitted.  

Effective September 23, 2002, the criteria for evaluating 
intervertebral disc syndrome were revised.  Under the revised 
criteria, intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the past 12 
months warrants a 40 percent rating.  Intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months warrants a 60 
percent rating.  38 C.F.R. § 4.71a, Code 5293 (effective 
September 23, 2002).  

This revised code has accompanying notes.  Note (1):  For 
purposes of evaluations under 5293, an incapacitating episode 
is a period of acute signs and symptoms due to intervertebral 
disc syndrome that requires bed rest prescribed by a 
physician and treatment by a physician.  "Chronic orthopedic 
and neurologic manifestations" means orthopedic and 
neurologic signs and symptoms resulting from intervertebral 
disc syndrome that are present constantly, or nearly so.  
Note (2):  When evaluation on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes. Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnosis code or codes.  Note (3):  If 
intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.  38 C.F.R. § 4.71a, Code 5293 
(effective September 23, 2002).

In regard to peripheral nerve (sciatic nerve) injuries, a 10 
percent evaluation requires mild incomplete paralysis.  A 20 
percent evaluation requires moderate incomplete paralysis.  A 
40 percent evaluation requires moderately severe incomplete 
paralysis.  A 60 percent rating requires severe incomplete 
paralysis.  The term "incomplete paralysis" indicates a 
degree of lost or impaired function that is substantially 
less than that which is described in the criteria for an 
evaluation for complete paralysis of this nerve, whether the 
less than total paralysis is due to the varied level of the 
nerve lesion or to partial nerve regeneration.  An 80 percent 
evaluation requires complete paralysis.  When there is 
complete paralysis the foot dangles and drops, no active 
movement of the muscles below the knee is possible, and 
flexion of the knee is weakened or (very rarely) lost.  38 
C.F.R. §§ 4.123, 4.124, 4.124a, Diagnostic Codes 8520, 8620, 
8720.

Assuming again that service connection for disc disease of 
the low back is established, and the relevant rating criteria 
is applicable to this claim, the medical evidence on file 
does not show that the veteran has had incapacitating 
episodes having a total duration of at least 6 weeks.  In 
fact, it does not appear that a physician has ever prescribed 
bed rest for the veteran's low back disability.  Thus, 
insofar as evaluating the veteran according to incapacitating 
episodes, he does not meet the criteria for an increased 
rating under the revised Code 5293.  

Additionally, a higher rating under Code 5293 would not 
result if chronic orthopedic and neurologic manifestations 
were separately evaluated.  After a review of the VA and 
private medical evidence, it is the Board's judgment that a 
separate compensable rating based on neurological 
manifestations is not warranted.  Overall, the clinical 
evidence does not support the assignment of a 10 percent 
rating for mild incomplete paralysis of the sciatic nerve 
under Code 8520.  For example, while there was possibly right 
L5-S1 radiculopathy noted at the time of the October 2001 VA 
examination, there was no radiculopathy observed at the time 
of the July 2004 VA examination.  Moreover, the veteran was 
treated at All Saints Medical Center in February 2005 with 
lumbar radiculopathy, as manifested by some decreased 
sensation and minimal weakness in the left leg, but he was 
subsequently seen at the VA in April 2005 without radicular 
symptoms.  In sum, evidence does not support the assignment 
of a separate rating for neurologic manifestations that, when 
combined with a 40 percent rating for orthopedic 
manifestations, would exceed the current 40 percent rating.  

Even if a separate 10 percent rating based on neurologic 
manifestations is assigned for mild incomplete paralysis of 
the sciatic nerve under Code 8520, the evidence does not 
support the assignment of a separate rating for orthopedic 
manifestations that, when combined with the 10 percent 
rating, would exceed the current 40 percent rating.  For 
example, such orthopedic manifestations of pain, tenderness, 
and limitation of motion of the low back are clinically 
observed throughout the medical record; however, the 
objective findings would not meet the criteria for a rating 
in excess of 20 percent under either applicable Codes 5292 
(limitation of motion) or Code 5295 (lumbosacral strain), for 
evaluating orthopedic symptoms.  The medical evidence, and 
particularly that from the VA examinations, does not reflect 
a disability picture that is contemplated by the criteria for 
a 40 percent rating under Code 5295.  That is, while the 
veteran has been found to have lumbar spine strain, such is 
not shown to be manifested by listing of the whole spine to 
opposite side, positive Goldthwait's sign, loss of lateral 
motion with osteoarthritic changes, or some of the above with 
abnormal mobility on forced motion.  Nor does the medical 
evidence reflect that the veteran's lumbar limitation of 
motion is severe, even when painful motion is taken into 
consideration (see DeLuca v. Brown, 8 Vet. App. 202 (1995)).  
Rather, as shown by the range of motion studies on the VA 
examinations in June 1999, October 2001, and July 2004, his 
limitation of motion is more appropriately evaluated as 
moderately disabling under Code 5292.  Even at its most 
restrictive at the time of the July 2004 VA examination, 
where his initial range of motion findings were assessed to 
be rather severe, the range of motion actually improved 
following five repetitions of motion to the extent that his 
limitation of motion was moderately disabling.  

3.  Criteria effective on September 26, 2003

After careful review, the Board finds that the record does 
not demonstrate the requisite objective manifestations for a 
disability evaluation in excess of 40 percent under 
evaluation criteria effective on September 26, 2003.  

The revised evaluations effective on September 26, 2003 are 
for application with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease.  
See 38 C.F.R. § 4.71a, General Rating Formula for Diseases 
and Injuries of the Spine.  

Effective September 26, 2003, the criteria for evaluating 
lumbosacral strain were revised.  Under such revised 
criteria, a 40 percent rating is warranted where forward 
flexion of the thoracolumbar spine is 30 degrees or less; or 
where there is favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent rating for lumbosacral 
strain is warranted where there is unfavorable ankylosis of 
the entire thoracolumbar spine.  A 100 percent rating for 
lumbosacral strain is warranted where there is unfavorable 
ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic 
Code 5237 (effective September 26, 2003). 

The revised code, as listed in the General Rating Formula for 
Diseases and Injuries of the Spine, has accompanying notes, 
of which the pertinent ones are as follows.  Note (1):  
Evaluate any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
separately, under an appropriate diagnostic code.  Note (2):  
For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.  
Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  Note 
(4):  Round each range of motion measurement to the nearest 
five degrees.  Note (5):  For VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  Note (6):  Separately 
evaluate disability of the thoracolumbar and cervical spine 
segments, except when there is unfavorable ankylosis of both 
segments, which will be rated as a single disability.  

After applying the revised law to the existing facts in this 
case, the Board finds that the objective medical findings do 
not show that the veteran's low back disability is manifested 
by unfavorable ankylosis of the entire thoracolumbar spine, 
for an increased rating under the revised Code 5237.  On 
clinical testing, VA examinations in June 1999, October 2001, 
and July 2004 show that the veteran's range of motion of the 
lumbosacral spine was limited, following five repetitions, by 
as much as 60 degrees of forward flexion, 20 degrees of 
extension, left and right lateral flexion of 25 degrees, and 
left and right rotation of 30 degrees.  Other VA records and 
private reports in the claims file do not reflect more 
restrictive findings.  While limited, the spinal segments in 
the veteran's low back are not ankylosed or fixated in 
flexion or extension.  As defined, ankylosis is immobility 
and consolidation of a joint due to disease, injury, or 
surgical procedure.  See Shipwash v. Brown, 8 Vet. App. 218, 
221 (1995) [citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 
(27th ed. 1988) at 91]; see also Lewis v. Derwinski, 3 Vet. 
App. 259 (1992).  

As noted, the revised Code 5237 is for application with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine.  This implies 
that the factors for consideration under the holding in 
DeLuca v. Brown, 8 Vet. App. 202 (1995), are now contemplated 
in the rating assigned under the general rating formula.  
Even if DeLuca factors are not contemplated in the current 
evaluation criteria, there is no credible objective evidence 
demonstrating pain on use or during flare-ups results in 
additional functional limitation to the extent that the 
motion of the veteran's thoracolumbar spine would be 
equivalent to unfavorable ankylosis for an increased rating 
under the revised Code 5237.  38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Painful motion was 
taken into consideration on the range of motion studies 
during the July 2004 VA examination, and the examiner 
commented that range of motion actually improved with 
repetitions of motion, and further indicated that exacerbated 
pain, weakness, and fatigue after repetitive range of motion 
was considered during the study to assess limitation of 
motion.  

As for evaluating any associated objective neurologic 
abnormalities separately under an appropriate diagnostic 
code, pursuant to Note 1 accompanying the revised code, such 
was discussed in the section herein above.  That is, it is 
the Board's judgment that separate evaluations for neurologic 
and orthopedic manifestations, when combined, would not 
exceed the current 40 percent rating.  

Effective September 26, 2003, intervertebral disc syndrome 
(preoperatively or postoperatively) is evaluated either under 
the General Rating Formula for Diseases and Injuries of the 
Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever results 
in the higher evaluation when all disabilities are combined 
under 38 C.F.R. § 4.25.  The former rating formula has been 
cited in the preceding paragraphs, and the latter formula 
consists essentially of that criteria for evaluating 
intervertebral disc syndrome that was revised effective on 
September 23, 2002, which has been cited herein above, 
although the criteria is now found in 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (effective September 26, 2003).  

After applying the revised law to the existing facts in this 
case, and assuming again that service connection for disc 
disease of the low back has been established, the Board finds 
that there are no objective findings of incapacitating 
episodes of intervertebral disc syndrome having a total 
duration of at least six weeks during the past twelve months.  
As noted in the section herein above, there does not appear 
to be any objective medical evidence of incapacitating 
episodes for which a physician has prescribed the veteran bed 
rest for his low back disability.  Therefore, an increased 
rating is not warranted under revised Code 5243, as it 
pertains to evaluation according to incapacitating episodes.  

In sum, the Board finds that the preponderance of the 
evidence is against the claim for a rating in excess of 40 
percent for the low back disability, whether or not such 
disability includes disc disease, under both old rating 
criteria and rating criteria revised effective in September 
23, 2002 and September 26, 2003.  Thus, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

B.  TDIU

The veteran contends that his service-connected low back 
disability prevents him from obtaining gainful employment.  
Total disability ratings for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a).  

Where these percentage requirements are not met, entitlement 
to the benefits on an extraschedular basis may be considered 
when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disability.  38 C.F.R. § 4.16(b).  

The veteran's service-connected disabilities consist of a low 
back disability, which is rated as 40 percent disabling, and 
status post laceration of the medial aspect of the right 
hand, which is rated as 10 percent disabling.  Thus, he does 
not satisfy the percentage rating standards for individual 
unemployability benefits, although consideration to such 
benefits on an extraschedular basis may be given.  The issue 
then is whether his service-connected disabilities preclude 
him from engaging in substantially gainful employment (i.e., 
work that is more than marginal, that permits the individual 
to earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 
356 (1991).  

For a veteran to prevail on a claim for a TDIU, neither the 
veteran's nonservice-connected disabilities nor his advancing 
age may be considered.  38 C.F.R. § 4.19.  Also, it is 
necessary that the record reflect some factor that places his 
case in a different category than other veterans with equal 
ratings of disability.  The sole fact that a veteran is 
unemployed or has difficulty obtaining employment is not 
enough.  The ultimate question is whether the veteran is 
capable of performing the physical and mental acts required 
by employment, not whether he can find employment.  Van Hoose 
v. Brown, 4 Vet. App. 361 (1993).  

After a careful review of the entire record, it is the 
Board's judgment that the evidence does not show that the 
veteran currently has been rendered unemployable based solely 
on his two service-connected disabilities.  On his TDIU 
application received in December 1997, and in another TDIU 
application (i.e., VA Form 21-8940) submitted in April 2005, 
the veteran claimed that he was unable to engage in 
substantially gainful employment due to his low back 
disability.  He did not mention his right hand disability.  
While the medical evidence clearly shows that his low back 
disability is productive of considerable impairment, as 
discussed in this decision above, the objective medical 
evidence does not show that his low back disability, either 
in and of itself or in conjunction with his right hand 
disability, results in unemployability.  

The veteran maintained on his TDIU applications that he 
worked as a packer for one day in March 1997 and as an 
assembly line worker in two different jobs that lasted no 
more than about a year (one job lasted only one day) from 
March 2000 to April 2001.  (In April 2005, he furnished a 
statement from one employer, who indicated that the veteran 
was employed for two weeks doing assembly line work but was 
terminated from the job as he had missed too many days of 
work complaining of back pains.)  The veteran also indicated 
in his TDIU applications that he became too disabled to work 
his jobs due to back pain.  He indicated that he had tried to 
obtain employment since then in assembly work.  He also 
indicated that he had completed three (one application 
appears to indicate four) years of high school, and that he 
had not had any training before or since he became too 
disabled to work.  In April 2005, the veteran furnished a 
statement from his fiancé to the effect that she moved in 
with him because the veteran needed her assistance on account 
of his functional limitations due to low back pain.  Also in 
an April 2005 statement, the veteran's neighbor indicated 
that the veteran had called on him to assist him in getting 
out of bed on account of back pain.  The neighbor noted that 
the veteran weighed about 350 pounds.  Nevertheless, the 
Board finds that the disability picture provided by the 
medical record does not demonstrate that the veteran's low 
back and right hand disabilities, to the exclusion of all 
other medical disability, prevent him from obtaining and 
maintaining gainful employment.  

It is first noted that the veteran claims that his low back 
disability is solely the reason for his unemployability.  He 
has not argued that his right hand disability is disabling to 
such an extent that, in conjunction with the low back 
disability, he is unemployable.  This is certainly reflected 
in the private and VA medical records, which do not show 
complaints or treatment relative to the right hand in recent 
years.  

As previously discussed in this decision, the medical records 
in the file show that the veteran's low back disability is 
currently manifested by pain, limitation of motion, and 
minimal if any radiculopathy.  There is no objective medical 
evidence of incapacitating episodes requiring a medical 
prescription for bed rest.  The medical records also show 
that the veteran has been treated for various other 
disabilities, to include bilateral knee pain, bilateral 
shoulder pain (from arthritis), hypertension, and 
gastroesophageal reflux disease.  Additionally, he is 
morbidly obese.  A VA examiner in October 2001 noted that the 
veteran's last education was his "GED" and that his work 
experience was very limited, such as packing which did not 
last long due to low back pain.  As a result, the examiner 
found the veteran's employability to be very limited, noting 
that the veteran did not have experience of heavy manual 
labor recently and also no experience of desk work.  However, 
in a July 2002 addendum to his examination report, the VA 
examiner further found that vocational or work restrictions 
were most likely due to the veteran's lack of work 
experiences.  A VA examiner in July 2004 noted that the 
veteran had not worked since September 2002, when he was 
incarcerated, and that the veteran was hopeful that when he 
was released from prison (which occurred in November 2004), 
he planned on going back to school to learn a trade involving 
sedentary work only.  The veteran felt he would not be able 
to do any heavy or light manual labor due to his low back 
condition.  

The record shows that the veteran had received VA vocational 
rehabilitation benefits, which were discontinued in 1996 
apparently after the veteran failed to continue pursuing an 
educational program upon becoming his wife's caregiver 
following a stroke and seizure.  The veteran was seen for 
vocational rehabilitation counseling assistance again in June 
2002, whereupon despite serious service-connected disability 
the achievement of a vocational goal was considered 
reasonably feasible.  He entering a training program at a 
college in the early fall 2002; however, he was incarcerated 
in September 2002.  In a January 2003 letter from prison, the 
veteran asserted that he wished to be reconsidered for the 
training program when he was released from prison.  In a 
February 2004 letter to the veteran, a vocational 
rehabilitation counselor notified him that his benefits were 
interrupted due to his incarceration and that he would need 
to contact her if he desired to participate in further 
rehabilitation services.  In November 2004, the counselor 
notified him that his vocational rehabilitation program was 
discontinued effective that month.  In February 2005, the 
counselor requested the veteran to return a questionnaire 
intended to ascertain if further rehabilitation services were 
necessary and feasible for him.  He did not reply.  

From a medical standpoint, as noted in the VA examination 
reports, and from the standpoint of the VA vocational 
rehabilitation program, as described in letters and reports 
contained in the veteran's vocational rehabilitation folder, 
it seems certain that the veteran would have restrictions in 
terms of performing physical work on the basis of his 
service-connected low back disability.  However, sedentary 
work, as even expressed by the veteran himself, appears to be 
feasible.  The veteran was engaged in a vocational 
rehabilitation program, which was discontinued on the basis 
of his incarceration and not on the basis of medically 
infeasibility.  The VA examination performed while the 
veteran was incarcerated in July 2004 even discussed the 
veteran's intent on continuing his schooling to learn a trade 
involving sedentary work.  (The VA examiner did not express 
that such would be infeasible considering the condition of 
the veteran's low back.)  Following his release from prison 
in November 2004, the veteran has not applied to resume his 
vocational rehabilitation program as planned, nor has he 
replied to VA's effort to ascertain the feasibility of 
further rehabilitation services.  Despite statements of his 
fiancé and neighbor in April 2005, describing functional 
impairment due to low back pain, recent medical records dated 
in February 2005 and April 2005 from private and VA medical 
providers, respectively, as described in sections herein 
above, do not reflect that the veteran's low back condition 
is so severe as to prevent him from securing and maintaining 
employment.  

From a longitudinal review of the evidence, it appears that 
the veteran is capable of work, with some physical 
restrictions.  While he has a limited occupational background 
and education, it cannot necessarily be concluded that he is 
unemployable given the current manifestations of his service-
connected low back disability.  Further, it appears that 
nonservice-connected conditions (e.g., knee disability, 
obesity) play some part in his functional impairment, but 
such may not be considered in support of the TDIU claim.  

After consideration of the medical record and the veteran's 
contentions, the Board finds that weight of the evidence is 
against his claim for a TDIU rating.  Although his service-
connected low back disability is significant, it is not of a 
level of impairment consistent with his being prevented from 
obtaining substantially gainful employment.  He has other 
disabilities that are nonservice-connected and thus not for 
consideration in determining his unemployability.  There has 
been no convincing evidence submitted to support the position 
that the veteran would not be hired in a suitable form of 
gainful employment solely as a result of his service-
connected disability.  Thus, the Board finds that the 
criteria for a TDIU rating are not met.

As the preponderance of the evidence is against the veteran's 
claim of entitlement to a TDIU rating, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


	(CONTINUED ON NEXT PAGE)




ORDER

An increased rating for a low back disability is denied.  

A total disability compensation rating based on individual 
unemployability due to service-connected disability is 
denied.    



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


